DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paalasmaa et a (US 20150173671).
With respect to claim 34, Paalasmaa teaches a method comprising: receiving a baseline position indication according to a radar signal detected from a radar detection device (para 75, “respiration/heartbeat signals 510a,510b from a first sensor and from a second sensor with movement being detected. Again, the horizontal axis of the chart shows time in minutes and the vertical axis shows the level of the signal, for example the voltage or current provided by the sensor”) and relating to a plurality of body profiles (para 69, “two or more unobtrusive sensors configured to monitor physiological parameters, e.g. sleep, of a person or persons, or subjects A and B.”), wherein the baseline position indication comprises baseline position information of each body profile relative to each other (all paragraph 70 and para 71, “The sensors provide signals on a subject or on both subjects, and on several quantities relating to physiological parameters of the subjects, and to e.g. monitoring their sleep”) and a common reference point (para 73, “Both sensors provide a signal, and the signals and their interrelations are analyzed in order to determine events relating to the subjects in bed, e.g. a state of the subjects in bed, such as present or awake, and/or actions relating to the subjects in bed, such as moving, changing sleeping posture, or making sounds” and all of paragraph 74); receiving an updated position indication detected from the radar detection device and relating to the plurality of body profiles (para 74, “the signal level obviously being affected also by other factors than presence of the subject, such as the sleeping position of the subject”), wherein the updated position indication comprises updated position information of each body profile relative to each other and the common reference point (para 73, “Both sensors provide a signal, and the signals and their interrelations are analyzed in order to determine events relating to the subjects in bed, e.g. a state of the subjects in bed, such as present or awake, and/or actions relating to the subjects in bed, such as moving, changing sleeping posture”); determining, with a processor, that a change from the baseline position indication to the updated position indication is indicative of intimate activity (para 73, “Both sensors provide a signal, and the signals and their interrelations are analyzed in order to determine events relating to the subjects in bed, e.g. a state of the subjects in bed, such as present or awake, and/or actions relating to the subjects in bed, such as moving, changing sleeping posture”); compiling a sleep data record representative of sleep patterns associated with the plurality of body profiles (para 73, “Both sensors provide a signal, and the signals and their interrelations are analyzed in order to determine events relating to the subjects in bed, e.g. a state of the subjects in bed, such as present or awake, and/or actions relating to the subjects in bed, such as moving, changing sleeping posture”), wherein the intimate activity comprises a physical activity, not attributed to sleep, occurring between at least two individuals associated with the plurality of body profiles (para 73, “the signals and their interrelations are analyzed in order to determine events relating to the subjects in bed, e.g. a state of the subjects in bed, such as present or awake, and/or actions relating to the subjects in bed, such as moving, changing sleeping posture, or making sounds”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et a (US 20150173671) in view of He (US 20150164351).
With respect to claim 16, 26, Paalasmaa teaches a method comprising: receiving a baseline position indication according to a radar signal detected from a radar detection device (para 75, “a person present in bed cannot exit the bed without a major movement being detected”) and relating to a plurality of body profiles (para 69, “two or more unobtrusive sensors configured to monitor physiological parameters, e.g. … or subjects A and B.”), wherein the baseline position indication comprises baseline position information of each body profile relative to each other (all paragraph 70 and para 71, “The sensors provide signals on a subject or on both subjects, and on several quantities relating to physiological parameters of the subjects, and to e.g. monitoring their sleep”) and a common reference point (para 73, “Both sensors provide a signal, and the signals and their interrelations are analyzed in order to determine events relating to the subjects in bed, e.g. a state of the subjects in bed, such as present or awake, and/or actions relating to the subjects in bed, such as moving, changing sleeping posture, or making sounds” and all of paragraph 74); receiving an updated position indication detected from the radar detection device and relating to the plurality of body profiles (para 74, “the signal level obviously being affected also by other factors than presence of the subject, such as the sleeping position of the subject”), wherein the updated position indication comprises updated position information of each body profile relative to each other and the common reference point (para 73, “Both sensors provide a signal, and the signals and their interrelations are analyzed in order to determine events relating to the subjects in bed, e.g. a state of the subjects in bed, such as present or awake, and/or actions relating to the subjects in bed, such as moving, changing sleeping posture”); determining, with a processor, that a change from the baseline position indication to the updated position indication is indicative of intimate activity (para 73, “Both sensors provide a signal, and the signals and their interrelations are analyzed in order to determine events relating to the subjects in bed, e.g. a state of the subjects in bed, such as present or awake, and/or actions relating to the subjects in bed, such as moving, changing sleeping posture”); wherein the intimate activity comprises a physical activity, not attributed to sleep, occurring between at least two individuals associated with the plurality of body profiles (para 73, “the signals and their interrelations are analyzed in order to determine events relating to the subjects in bed, e.g. a state of the subjects in bed, such as present or awake, and/or actions relating to the subjects in bed, such as moving, changing sleeping posture, or making sounds”), compiling a sleep data record representative of sleep patterns associated with the plurality of body profiles (para 73, “Both sensors provide a signal, and the signals and their interrelations are analyzed in order to determine events relating to the subjects in bed, e.g. a state of the subjects in bed, such as present or awake, and/or actions relating to the subjects in bed, such as moving, changing sleeping posture”). 
With respect to claim 16 and 26, Paalasmaa does not teach excluding a portion of data corresponding to the intimate activity from the sleep data record. He teaches excluding a portion of data corresponding to the intimate activity from the sleep data record (para 603, “the method also includes generating a reduced set of data by excluding data associated with non-sleep periods of the subject.”). It would have been obvious to modify Paalasmaa to include excluding a portion of data corresponding to the intimate activity from the sleep data record because it would allow the device to process only the sleep data and determine the quality of sleep of the two subjects.
With respect to claim 19, Paalasmaa does not teach the portion of data corresponding to the intimate activity is excluded from the sleep data record in response to a user input. He teaches the portion of data corresponding to the intimate activity is excluded from the sleep data record in response to a user input (para 603, “the method also includes generating a reduced set of data by excluding data associated with non-sleep periods of the subject.”). It would have been obvious to modify Paalasmaa to include the portion of data corresponding to the intimate activity is excluded from the sleep data record in response to a user input because it would allow the device to process only the sleep data and determine the quality of sleep of the two subjects.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa in view of He as applied to claim 16 above, and further in view of Bijjani (WO 2016137698).
With respect to claim 17, Bijjani teaches determining an end to the intimate activity based on a subsequent radar signal (page 16, line 23-27, “determining the sleep duration of the subject includes determining a percentage of time that the subject was asleep between a time when the subject started to try to fall asleep and a time when the subject awoke based on information related to one or more sleep rest periods of the subject and gross motion data of the subject before the subject fell asleep” and “In some implementations, determining the start of the sleep period includes identifying a time when the gross motion data falls below a threshold, and determining the end of the sleep period includes identifying a time when the gross motion data rises above a threshold”). It would have been obvious to modify Paalasmaa to include the determining an end to the intimate activity based on a subsequent radar signal because it would allow the device to process only the sleep data and determine the quality of sleep of the two subjects.
With respect to claim 18, Bijjani teaches determining temporal indicators of a start and end of the intimate activity (page 16, line 23-27, “determining the sleep duration of the subject includes determining a percentage of time that the subject was asleep between a time when the subject started to try to fall asleep and a time when the subject awoke based on information related to one or more sleep rest periods of the subject and gross motion data of the subject before the subject fell asleep” and “In some implementations, determining the start of the sleep period includes identifying a time when the gross motion data falls below a threshold, and determining the end of the sleep period includes identifying a time when the gross motion data rises above a threshold”). It would have been obvious to modify Paalasmaa to include determining temporal indicators of a start and end of the intimate activity because it would allow the device to process only the sleep data and determine the quality of sleep of the two subjects.
Claims 20, 22-23, 27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa in view of He as applied to claim 16 and 26above, and further in view of Kagawa et al (JP 2016107095).
With respect to claim 20 and 27, Kagawa teaches the change indicative of the plurality of body profiles engaging in intimate activity is based on at least a change in distance of at least one of the plurality of body profiles from the radar detection device (page 3, lines 20-27, “measuring the intensity of body movement quantitatively, there is a method in which an amplitude of a certain level or more is regarded as body movement and measured by the number of body movements per minute”). It would have been obvious to modify Paalasmaa in view of He to include the change indicative of the plurality of body profiles engaging in intimate activity is based on at least a change in distance of at least one of the plurality of body profiles from the radar detection device because it is merely a substitution of a well-known method to determine the non-sleep activity of a person in bed with no new or unexpected results. 
With respect to claim 22 and 29, Kagawa teaches the change indicative of the plurality of body profiles engaging in intimate activity is based on a variation of the detected radar signal as a function of time (page 3, lines 20-27, “measuring the intensity of body movement quantitatively, there is a method in which an amplitude of a certain level or more is regarded as body movement and measured by the number of body movements per minute”). It would have been obvious to modify Paalasmaa in view of He to include the change indicative of the plurality of body profiles engaging in intimate activity is based on a variation of the detected radar signal as a function of time because it is merely a substitution of a well-known method to determine the non-sleep activity of a person in bed with no new or unexpected results.
With respect to claim 23 and 30, Kagawa teaches the change indicative of the plurality of body profiles engaging in intimate activity is based on an intensity of the detected radar signal (page 3, lines 20-27, “measuring the intensity of body movement quantitatively, there is a method in which an amplitude of a certain level or more is regarded as body movement and measured by the number of body movements per minute”). It would have been obvious to modify Paalasmaa in view of He to include the change indicative of the plurality of body profiles engaging in intimate activity is based on an intensity of the detected radar signal because it is merely a substitution of a well-known method to determine the non-sleep activity of a person in bed with no new or unexpected results.
Claims 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa in view of He as applied to claim 16 and 26 above, and further in view of Tran (US 20120092157).
With respect to claim 21 and 28, Tran teaches the change indicative of the plurality of body profiles engaging in intimate activity is based on a change in at least a height or width of a cross-section of the plurality of body profiles (para 8, “determining a fall based on detected motions including one or more changes in height or one or more accelerations associated with movements by the patient” and para 47 “the motion sensor can be a radio detection and ranging (RADAR) K-Band microwave RF (radio frequency) transmitter whose signal gets reflected by the target person”). It would have been obvious to modify Paalasmaa in view of He to include the change indicative of the plurality of body profiles engaging in intimate activity is based on a change in at least a height or width of a cross-section of the plurality of body profiles because it is merely a substitution of a well-known method to determine the non-sleep activity of a person in bed with no new or unexpected results.
Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa in view of He as applied to claim 16 and 26 above, and further in view of Kondo et al (JP 2014185911).
With respect to claim 24 and 31, Kondo teaches the change indicative of the plurality of body profiles engaging in intimate activity is based on a frequency of the detected radar signal (page 1, background art, “The Doppler radar can detect the motion of a moving object such as a person by measuring changes in the frequency, phase, and amplitude of the received reflected wave”). It would have been obvious to modify Paalasmaa in view of He to include the change indicative of the plurality of body profiles engaging in intimate activity is based on a frequency of the detected radar signal because it is merely a substitution of a well-known method to determine the non-sleep activity of a person in bed with no new or unexpected results.
Claims 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa in view of He as applied to claim 16 and 26 above, and further in view of Shinar et al (US 10292625).
With respect to claim 25 and 32, Shinar teaches the change indicative of the plurality of body profiles engaging in intimate activity is based on a change in distance of the plurality of body profiles from each other (“For example, the control unit may assess one or more parameters 520 such as: a sleeping arrangement of (e.g., a distance between) the subject and the second person”). It would have been obvious to modify Paalasmaa in view of He to include the change indicative of the plurality of body profiles engaging in intimate activity is based on a change in distance of the plurality of body profiles from each other because it is merely a substitution of a well-known method to determine the non-sleep activity of a person in bed with no new or unexpected results.
Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa in view of He as applied to claim 26 above, and further in view of Mostov (US 20160022204).
With respect to claim 33, Mostov (US 20160022204). Mostov teaches the radar signal detection device comprises a radar detection device configured to: emit a radar signal with a transmitter; and with a transceiver, detect the radar signal reflected from the plurality of body profiles and the common reference point, wherein the baseline position indication and the updated position indication are generated according to the reflected radar signal (para 13, “The invention relates to an apparatus for remote monitoring of sleep apnea, comprising a radar transmitter having a transmitting antenna for radiation of radio frequency signal towards at least one human body, and at least one radar receiver for receiving a signal reflected from the at least one human body, the radar receiver comprising a receiving antenna positioned at a predefined distance from the transmitting antenna.”). It would have been obvious to modify Paalasmaa in view of He to include the radar signal detection device comprises a radar detection device configured to: emit a radar signal with a transmitter; and with a transceiver, detect the radar signal reflected from the plurality of body profiles and the common reference point, wherein the baseline position indication and the updated position indication are generated according to the reflected radar signal because it is expected that the radar would transmit and receive a reflected signals to determine the activity level of the people in the bed.
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 
Applicant argues: Paalasmaa fails to teach “determining, with a processor, that a change from the baseline position indication to the updated position indication is indicative of intimate activity, wherein the intimate activity comprises a physical activity, not attributed to sleep, occurring between at least two individuals associated with the plurality of body profiles.
Response: Paalasmaa teaches the signals and their interrelations are analyzed in order to determine events relating to the subjects in bed, e.g. a state of the subjects in bed, such as present or awake, and/or actions relating to the subjects in bed, such as moving, changing sleeping posture, or making sounds. Since the signals are related to actions related to the subjects moving in bed and the intimate activities comprise physical activity not attributed to sleep, Paalasmaa’s teaching of signals and their interrelations (actions related to subject in bed) teaches this claims feature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648